Citation Nr: 0921297	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  00-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in November 2007 
and July 2008, when it was remanded to provide the Veteran 
with an opportunity to testify at a Board hearing.  In March 
2009, the Veteran testified at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for bilateral carpal tunnel 
syndrome.  Although the Board sincerely regrets the 
additional delay, additional development is needed prior to 
further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

Service treatment records are negative for complaints or 
treatment of carpal tunnel syndrome.  Separation examination 
in May 1971 makes no mention of carpal tunnel syndrome.  A 
January 2002 private treatment note, however, reflects that 
the physician opined that his carpal tunnel syndrome was 
related to service.  

The Veteran underwent a VA examination in December 2004.  At 
the examination, the Veteran first noted aching in his wrists 
along with swelling and burning sensation.  He stated that 
his fingers would go numb and tingly while he was a mechanic.  
The examiner noted that service treatment records show that 
the Veteran sprained his left wrist in March 1971.  The 
Veteran reported to the examiner that he had to twist 
turnbuckles every day for one year, between 1970 and 1971.  
The examiner diagnosed the Veteran with bilateral carpal 
tunnel syndrome with chronic aching and slight decrease in 
range of motion, and tingling in fingers status post 
bilateral carpal runnel syndrome release in 1993.  The 
examiner stated that because it was never "documented" that 
the Veteran had carpal tunnel syndrome in service, it was 
less likely than not that his carpal tunnel syndrome was 
related to service.  

In March 2009, the Veteran testified at a Travel Board 
hearing.  He stated that he experienced problems with his 
hands in service, but did not complain of it until the 1990s.  
He stated that his duties required him to perform functions 
that caused his bilateral carpal tunnel syndrome.  He stated 
that he experienced numbness and tingling in his hands 
immediately after he left service as well.  

Upon review of the record, the Board acknowledges the 
Veteran's statements of the continuity of symptoms of 
bilateral carpal tunnel syndrome.  The Board also 
acknowledges that the private physician's and VA examiner's 
opinions conflicts as to whether the disability is related to 
or had its onset in service.  Therefore, in consideration of 
the Veteran's statements of continuity of symptoms, it is 
whether his carpal tunnel syndrome is related to or had its 
onset in service.  Under the circumstances of this case, a 
remand for a VA examination and nexus opinion in necessary 
prior to final adjudication of the Veteran's claim for 
service connection for bilateral carpal tunnel syndrome.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to 
determine the etiology of his bilateral 
carpal tunnel syndrome.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner must opine as to whether it is at 
least as likely as not that any carpal 
tunnel syndrome found to be present had 
its onset in or is related to service.  In 
doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology since service and Dr. 
Finn's January 2002 statement.  The 
rationale for any opinion expressed should 
be provided in a legible report.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

